DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20130123762 A, as provided in the IDS mailed on 10/05/2020).
Regarding claims 1-2, Lee teaches a battery module comprising:				a battery cell assembly having at least one battery cell (10A) (Fig. 4;[0031]);			a module case (21+22) configured to accommodate the battery cell assembly and including a first cover plate (21) for covering one side of the battery cell assembly and a second 
Regarding claim 3, Lee teaches wherein the at least one bolting member (24) includes a first fastening unit (24a) screwed to the first cover plate; and a second fastening unit (24b) extending from the first fastening unit and screwed to the second cover plate, the second fastening unit having a greater diameter than the first fastening unit (Fig. 4; [0042]).
Regarding claims 4-5, Lee teaches the first fastening unit and the second fastening unit having opposite thread directions (i.e clockwise and anti-clockwise directions as shown in Fig. 4).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi (JP 5879865 B2).
Regarding claim 12, Atsumi teaches a battery pack comprising:				at least one battery module having at least one battery cell (41);				a pack case (2) configured to accommodate the at least one battery module and including a first pack plate (3) for covering one side of the battery module and a second pack plate (11) for covering the other side of the battery module; and	 						at least one pack bolting member (25) integrally fastened through the first pack plate and the second pack plate of the pack case, so that a portion of the pack bolting member fastened to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20130123762 A) in view of Suzuki (JP 2005116431 A, as provided in the IDS mailed on 04/04/2019).
Regarding claim 6, Lee teaches a battery module of claim 1, wherein the battery cell assembly includes a plurality of battery cells stacked on one another (Fig. 4) but is silent as to the at least one bolting member penetrating the plurality of battery cells.				Suzuki teaches a battery module comprising a battery assembly (20) including a plurality of battery cells (i.e a plurality of storage cases (30) which each include two unit cells (60 & 70)) stacked on one another; a bolting member (92) penetrating the plurality of battery cells via through-holes (34) in the plurality of battery cells; and first and second plate (80, 85) covers on facilitate the stacking operation of the plurality of battery cells and improve the assembly accuracy as taught by Suzuki ([0020]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20130123762 A) in view of Lee (US 2016/0164053 A1, hereinafter Lee’053 for citation purposes).
Regarding claim 7, Lee teaches a battery module of claim 1, wherein the battery cell assembly includes a plurality of battery cells stacked on one another (Fig. 4) but is silent as to at least one cell cartridge configured to support the plurality of battery cells, wherein the at least one bolting member penetrates the at least once cell.								Lee’053 teaches a battery module comprising a battery cell assembly including a plurality of battery cells stacked on one another; and at least one cell cartridge configured to support the plurality of battery cells, wherein at least one fastening member penetrates the at least one cell cartridge and is fastened to first and second cover plates ([0015]-[0020] & [0053]-[0054]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide at least one cell cartridge configured to support the plurality of battery cells, wherein the at least one bolting member penetrates the at least once cell cartridge because it allows a battery module to be easily assembled in a compact form while ensuring high structural stability as taught by Lee‘053 ([0010]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi (JP 5879865 B2) in view of Lee (KR 20130123762 A).
Regarding claims 8-9, Atsumi teaches a battery pack comprising:					at least one battery module (i.e comprised of laminated battery cells 41, 41, 41…);			a pack case (2) configured to accommodate the at least one battery module and including a first pack plate (3) for covering one side of the battery module and a second pack plate (11) for covering the other side of the battery module; and 							at least one pack bolting member (25) integrally fastened through the first pack plate and the second pack plate of the pack case, so that a portion of the pack bolting member fastened to the first pack plate has a smaller diameter than a portion of the pack bolting member fastened to the second pack plate (Figs. 1-2, 5 & 7; [0010] & [0013]).							However, Atsumi is silent as to the at least one battery module being as defined in claim 1.														Lee teaches a battery module comprising a battery cell assembly having at least one battery cell (10A) (Fig. 4;[0031]); a module case (21+22) configured to accommodate the battery cell assembly and including a first cover plate (21) for covering one side of the battery cell assembly and a second cover plate (22) for covering the other side of the battery cell assembly (Fig. 4, [0042]); and at least one bolting member (24) integrally fastened through the first cover plate and the second cover plate of the module case, such that the diameter of a portion (24a) of the bolting member fastened to the first cover plate is smaller than the diameter of a portion (24b) thereof fastened to the second cover plate (Fig. 4; [0042]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present to employ a battery module having configuration, as described above in Lee, the volume capacity of the secondary battery can be maintained at a high level while minimizing a decrease in the capacity retention rate of the secondary battery due to repetition of charging and discharging as taught by Lee ([0025]).
Regarding claims 10-11, Atsumi as modified by Lee teaches the battery pack of claim 8. Lee further teaches the first fastening unit and the second fastening unit having opposite thread directions (i.e clockwise and anti-clockwise directions as shown in Fig. 4).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Atsumi (JP 5879865 B2) in view of Lee (KR 20130123762 A) and evidenced by Lee (US 2016/0164053 A1, hereinafter Lee’053 for citation purposes).
Regarding claim 13, Atsumi as modified by Lee teaches the battery pack of claim 8 as shown above. Atsumi is silent as to a vehicle comprising at least one battery pack defined by claim 8. However, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that battery packs are known to be used in electric or hybrid vehicles as evidenced by Lee’053 ([0037]). In particular, Atsumi’s modified battery pack configuration permits at least one battery module to be included inside the battery pack while ensuring the plurality of battery cells can be stably maintained between first and second cover plates. Accordingly, displacement of the stacked plurality of battery cells can be prevented while the vehicle is in motion.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727